Fourth Court of Appeals
                                              San Antonio, Texas
                                                       May 12, 2016

                                                  No. 04-15-00646-CR

                                            Jimmy Rodgers WHARTON,
                                                    Appellant

                                                              v.

                                                 The STATE of Texas,
                                                       Appellee

                          From the 216th Judicial District Court, Kerr County, Texas
                                          Trial Court No. A14443
                               Honorable N. Keith Williams, Judge Presiding

                                                         ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to June 13, 2016.

                                                                         PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT



cc:              Lucy Wilke                                               M. Patrick Maguire
                 Assistant District Attorney - 216th Judicial District    M. Patrick Maguire, P.C.
                 521 Earl Garrett Street                                  945 Barnett Street
                 Kerrville, TX 78028                                      Kerrville, TX 78028